Sub‑Item 770 Rule 10f-3 Transactions DREYFUS/LAUREL FUNDS TRUST Dreyfus International Bond Fund On May 19, 2015, Dreyfus International Bond Fund, a series of Dreyfus/Laurel Funds Trust (the “Fund”), purchased 5,750 5.15% notes, due May 22, 2045, issued by The Goldman Sachs Group, Inc. (CUSIP #38148LAF3) (the “Notes”), at a purchase price of $99.35 per Note, including a commission of .875% per Note. The Notes were purchased from Goldman Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: Goldman Sachs & Co. ABN AMRO Securities (USA) LLC Banca IMI S.p.A. BB&T Capital Markets, a division of BB&T Securities, LLC BBVA Securities Inc. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. Fifth Third Securities, Inc. ING Financial Markets LLC KeyBanc Capital Markets Inc. Lloyds Securities Inc. Mizuho Securities USA Inc. Natixis Securities Americas LLC PNC Capital Markets LLC RBC Capital Markets, LLC Santander Investment Securities Inc. Scotia Capital (USA) Inc. SMBC Nikko Securities America, Inc. SunTrust Robinson Humphrey, Inc. TD Securities (USA) LLC UniCredit Capital Markets LLC U.S. Bancorp Investments, Inc. Drexel Hamilton, LLC Loop Capital Markets, LLC Mischler Financial Group, Inc. The Williams Capital Group, L.P. (continued on next page) (continued from previous page) Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f‑3 Procedures at the Fund’s Board meetings held on July 29‑30, 2015. These materials include additional information about the terms of the transaction. Sub‑Item 770 Rule 10f-3 Transactions DREYFUS/LAUREL FUNDS TRUST Dreyfus International Bond Fund On June 9, 2015, Dreyfus International Bond Fund, a series of Dreyfus/Laurel Funds Trust (the “Fund”), purchased 3,600 5.85% notes, due August 15, 2045, issued by Reynolds American Inc. (CUSIP#761713BB1) (the “Notes”), at a purchase price of $99.476 per Note, including a commission of .875% per Note. The Notes were purchased from Citibank, N.A., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: BNY Mellon Capital Markets, LLC Citigroup Credit Suisse Fifth Third Securities Goldman, Sachs & Co. J.P. Morgan Mizuho Securities PNC Capital Markets LLC RBC Capital Markets Scotiabank The Williams Capital Group, L.P. Wells Fargo Securities Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f‑3 Procedures at the Fund’s Board meetings held on July 29‑30, 2015. These materials include additional information about the terms of the transaction. Sub‑Item 770 Rule 10f-3 Transactions DREYFUS/LAUREL FUNDS TRUST Dreyfus International Bond Fund On July 20, 2015, Dreyfus International Bond Fund, a series of Dreyfus/Laurel Funds Trust (the “Fund”), purchased 2,000 4% notes, due July 23, 2025, issued by Morgan Stanley & Co., LLC (CUSIP #6174468C6) (theNotes”), at a purchase price of $99.918 per Note, including a commission of 0.45% per Note. The Notes were purchased from Morgan Stanley & Co., LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: Morgan Stanley & Co., LLC ABN AMRO Securities (USA) LLC Academy Securities, Inc. BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. Commerz Markets LLC Drexel Hamilton, LLC Fifth Third Securities, Inc. ING Financial Markets LLC KKR Capital Markets LLC Lebenthal & Co., LLC Lloyds Securities Inc. Mitsubishi UFJ Securities (USA), Inc. RBC Capital Markets, LLC RBS Securities Inc. Regions Securities LLC SG Americas Securities, LLC SunTrust Robinson Humphrey, Inc. U.S. Bancorp Investments, Inc. UBS Securities LLC Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f‑3 Procedures at the Fund’s Board meetings held on October 28‑29, 2015. These materials include additional information about the terms of the transaction.
